                  Case 8:17-cr-00472-PX Document 468 Filed 05/13/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


   CHAMBERS OF

    Paula Xinis                                                                                  6500 Cherrywood Lane
UNITED STATES DISTRICT JUDGE                                                                        Greenbelt, MD 20770
                                                                                                          (301) 344-0653


                                                     May 13, 2019


              Re: 17-0472, United States v. Dawn Bennett

                                                 LETTER ORDER
      Dear Parties:

               Pending before the Court is Defendant Dawn Bennett’s Second Motion to Continue
      Sentencing. ECF No. 464. For the following reasons, the Court denies the motion. Bennett,
      through counsel, represents that counsel is unable to prepare adequately for sentencing currently
      scheduled for June 5, 2019, despite counsel having expressly affirmed to this Court as well as to
      United States Magistrate Judge, Timothy Sullivan, that counsel will be prepared for sentencing
      as scheduled. In fact, this Court specifically recalls questioning current counsel to ensure that
      June 5, 2019 would indeed provide counsel sufficient time to prepare. In short, counsel accepted
      its role as retained counsel full knowing the new sentencing date. Counsel are experienced
      federal practitioners who accepted this representation with eyes wide open. Counsel has failed to
      persuade this Court that good cause exists to continue sentencing in this case. The motion at
      ECF No. 464 is DENIED.

              Although informal, this is an Order of the Court and shall be docketed as such.


                                                Sincerely,


                                                            /S/
                                                PAULA XINIS
                                                United States District Judge




    Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
    Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                               Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
